DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-24, 27-37, 40, and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 21 and 34 are directed to a computer implemented method executed by a first computing device and a non-transitory computer readable medium storing instructions.
The closest prior art of record, Abraham-Fuchs et al. (US 2004/0133082 A1), EP 1770572 A2 foreign reference, and “Sensor Networks for Emergency Response: Challenges and Opportunities“ non-patent literature reference teach detecting, by the first computing device, a first set of sensor data collected by one or more sensors, the first set of sensor data indicative of a first motion of a user; determining, by the first computing device, that the user is presently engaged in a high risk activity based on a statistical model and the first set of sensor data; determining, by the first computing device and at a second time, that an accident has occurred based on a second set of sensor data collected by the one or more sensors, the second set of sensor data indicative of a second motion of the user; and based on determining that the accident has occurred: establishing, by the first computing device, a short-range connection with a second computing device, and providing, by the first computing device, access to the secure digital container over the short-range connection.
However, the closest prior art of record does not teach or fairly suggest: based on determining that the user is presently engaged in the high risk activity, generating, by the first computing device and at a first time, a secure digital container that temporarily stores health record information associated with the user on the first computing device; determining, by the first computing device and at a third time, that the user is no longer engaged in the high risk activity; and based on determining that the user is no longer engaged in the high risk activity at the third time, terminating, by the first computing device, access to the secure digital container over the short-range connection.
Regarding subject matter eligibility concerns under 35 U.S.C. 101, the invention, as currently claimed, recites a technical solution to a technical problem where the problem is securely accessing important electronic health record information associated with a user during an emergency with the solution being establishing a short-range connection with a second computing device (registered to a first responder) and temporarily providing access to the electronic health record information until the user is no longer engaged in a high risk activity.
Dependent claims 22-24, 27-33, 35-37, 40, and 41 incorporate the allowable subject matter of their respective independent claims, through dependency, and are also allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686